Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T104) Offering Period: March 1, 2012  March 21, 2012 12-Month Callable Cert Plus Securities Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile  12-Month Callable Cert Plus Securities linked to the performance of the S&P 500 ® Index and Russell 2000 ® Index.  Leveraged return, with an Upside Participation Rate expected to be 150% (to be determined on the Trade Date), in any appreciation of the Lowest Performing Underlying, uncapped, subject to Early Redemption.  If a Knock-In Event does not occur, the investor is entitled to receive at least their principal amount at maturity.  If a Knock-In Event occurs and the Final Level of the Lowest Performing Underlying is less than its Initial Level, the investor is entitled to receive a payment at maturity that will be less than the principal amount.  Early Redemption, at the option of the Issuer, approximately 3 months before maturity.
